— Judgment unanimously affirmed. Memorandum: Defendant’s sentence of three to six years, agreed upon at his plea to attempted criminal sale of a controlled substance, third degree, was based on his status as a predicate felon. Inasmuch as defendant admitted the particulars of the prior felony conviction at sentencing in the presence of counsel, defendant waived strict compliance with CPL 400.21 (see People v English, 75 AD2d 981; People ex rel. Colon v Reid, 70 AD2d 893; People v Bryant, 47 AD 2d 51). (Appeal from judgment of Onondaga County Court, Cunningham, J. —• attempted criminal sale of controlled substance, third degree.) Present — Hancock, Jr., J. P., Doerr, Green, O’Donnell and Moule, JJ.